DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant's Communication received on July 28, 2020 for application number 16/940,415. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application claims the benefit of foreign priority under 35 U.S.C. 119(a)-(d), filed on March 31, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/20 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 4-6 and 13-15 are objected to because of the following informalities:  the claims recites “AI” which appears to be an acronym for a phrase. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bradham et al. (US 2019/0057137) (hereinafter Bradham) in view of Sathianarayanan et al. (US 2020/0401506) (hereinafter Sathianarayanan).
Regarding claim 1, Bradham teaches a method for performing real-time data validation, the method comprising: fetching, by a data validation device, a plurality of metadata from a set of external data sources and a set of external file storage systems (see Fig. 1, para [0021], para [0027], discloses mapping source data to data design of a clinical trial for real-time validation of configuration changes to the design data of the clinical trial against groups of datasets via file sets, the metadata including various health related information), wherein the plurality of metadata is fetched along with a set of connection configuration parameters and column mapping information (see para [0019-0020], discloses specifying data elements such as corresponding properties and data structures such as tables with columns data to be used for a clinical trial, matching source data to target destinations in the data design for the clinical trial); generating, by the data validation device, a set of clusters for performing data validation in an external processing infrastructure based on an analysis of the plurality of metadata and of the external processing infrastructure (see Fig. 2, Fig. 9, para [0030-0032], discloses generating design flow for data test suites (set of clusters) for user specified data elements and data structures to be tested to confirm that the user specified data is compatible with  corresponding data of a clinical trial data design).
Bradham does not explicitly teach determining, by the data validation device, a set of test scripts from a plurality of test scripts based on the column mapping information and the set of connection configuration parameters, wherein the set of test scripts is configured to validate data from each of a plurality of external data sources and each of a plurality of external file storage systems; and performing, by the data validation device, a real-time data validation by executing the set of test scripts in the set of clusters.
Sathianarayanan teaches determining, by the data validation device, a set of test scripts from a plurality of test scripts based on the column mapping information and the set of connection configuration parameters, wherein the set of test scripts is configured to validate data from each of a plurality of external data sources and each of a plurality of external file storage systems (see Fig. 2, Table1, Table 2, para [0013], para [0046], discloses determining group of test scenarios based on column mapping shown in Table1 and Table 2, wherein groups of test scenarios are validation data for different levels of validation); and performing, by the data validation device, a real-time data validation by executing the set of test scripts in the set of clusters (see Fig. 2, Figs. 4A-C, para [0082], discloses performing ad-hoc batch validation testing of sets of test scripts in test cases).
Bradham/Sathianarayanan are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bradham to determine a set of test scripts from disclosure of Sathianarayanan. The motivation to combine these arts is disclosed by Sathianarayanan as “The API inventory system is more easily and efficiently developed compared to individual test scripts because it is a higher-level system that is untangled from specific variations of the software code used to write the APIs, and the dynamic testing framework provides several opportunities for optimizing and monitoring API test execution” (para [0005]) and determining a set of test scripts is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 10, Bradham teaches a system for performing real-time data validation, the system comprising: a data validation device comprising a processor and a memory communicatively coupled to the processor, wherein the memory stores processor-executable instructions, which, on execution, causes the processor to (see para [0028], discloses processor and memory): fetch a plurality of metadata from a set of external data sources and a set of external file storage systems (see Fig. 1, para [0021], para [0027], discloses mapping source data to data design of a clinical trial for real-time validation of configuration changes to the design data of the clinical trial against groups of datasets via file sets, the metadata including various health related information), wherein the plurality of metadata is fetched along with a set of connection configuration parameters and column mapping information (see para [0019-0020], discloses specifying data elements such as corresponding properties and data structures such as tables with columns data to be used for a clinical trial, matching source data to target destinations in the data design for the clinical trial); generate a set of clusters for performing data validation in an external processing infrastructure based on an analysis of the plurality of metadata and of the external processing infrastructure (see Fig. 2, Fig. 9, para [0030-0032], discloses generating design flow for data test suites (set of clusters) for user specified data elements and data structures to be tested to confirm that the user specified data is compatible with  corresponding data of a clinical trial data design).
Bradham does not explicitly teach determine a set of test scripts from a plurality of test scripts based on the column mapping information and the set of connection configuration parameters, wherein the set of test scripts is configured to validate data from each of a plurality of external data sources and each of a plurality of external file storage systems; and perform a real-time data validation by executing the set of test scripts in the set of clusters.
Sathianarayanan teaches determine a set of test scripts from a plurality of test scripts based on the column mapping information and the set of connection configuration parameters, wherein the set of test scripts is configured to validate data from each of a plurality of external data sources and each of a plurality of external file storage systems (see Fig. 2, Table1, Table 2, para [0013], para [0046], discloses determining group of test scenarios based on column mapping shown in Table1 and Table 2, wherein groups of test scenarios are validation data for different levels of validation); and perform a real-time data validation by executing the set of test scripts in the set of clusters (see Fig. 2, Figs. 4A-C, para [0082], discloses performing ad-hoc batch validation testing of sets of test scripts in test cases).
Bradham/Sathianarayanan are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bradham to determine a set of test scripts from disclosure of Sathianarayanan. The motivation to combine these arts is disclosed by Sathianarayanan as “The API inventory system is more easily and efficiently developed compared to individual test scripts because it is a higher-level system that is untangled from specific variations of the software code used to write the APIs, and the dynamic testing framework provides several opportunities for optimizing and monitoring API test execution” (para [0005]) and determining a set of test scripts is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 19, Bradham teaches a non-transitory computer-readable storage medium storing computer-executable instructions for (see para [0082], discloses medium): fetching a plurality of metadata from a set of external data sources and a set of external file storage systems (see Fig. 1, para [0021], para [0027], discloses mapping source data to data design of a clinical trial for real-time validation of configuration changes to the design data of the clinical trial against groups of datasets via file sets, the metadata including various health related information), wherein the plurality of metadata is fetched along with a set of connection configuration parameters and column mapping information (see para [0019-0020], discloses specifying data elements such as corresponding properties and data structures such as tables with columns data to be used for a clinical trial, matching source data to target destinations in the data design for the clinical trial); generating a set of clusters for performing data validation in an external processing infrastructure based on an analysis of the plurality of metadata and of the external processing infrastructure (see Fig. 2, Fig. 9, para [0030-0032], discloses generating design flow for data test suites (set of clusters) for user specified data elements and data structures to be tested to confirm that the user specified data is compatible with  corresponding data of a clinical trial data design).
Bradham does not explicitly teach  determining a set of test scripts from a plurality of test scripts based on the column mapping information and the set of connection configuration parameters, wherein the set of test scripts is configured to validate data from each of a plurality of external data sources and each of a plurality of external file storage systems; and performing a real-time data validation by executing the set of test scripts in the set of clusters.
Sathianarayanan teaches determining a set of test scripts from a plurality of test scripts based on the column mapping information and the set of connection configuration parameters, wherein the set of test scripts is configured to validate data from each of a plurality of external data sources and each of a plurality of external file storage systems (see Fig. 2, Table1, Table 2, para [0013], para [0046], discloses determining group of test scenarios based on column mapping shown in Table1 and Table 2, wherein groups of test scenarios are validation data for different levels of validation); and performing, by the data validation device, a real-time data validation by executing the set of test scripts in the set of clusters (see Fig. 2, Figs. 4A-C, para [0082], discloses performing ad-hoc batch validation testing of sets of test scripts in test cases).
Bradham/Sathianarayanan are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bradham to determine a set of test scripts from disclosure of Sathianarayanan. The motivation to combine these arts is disclosed by Sathianarayanan as “The API inventory system is more easily and efficiently developed compared to individual test scripts because it is a higher-level system that is untangled from specific variations of the software code used to write the APIs, and the dynamic testing framework provides several opportunities for optimizing and monitoring API test execution” (para [0005]) and determining a set of test scripts is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
	
Regarding claims 2 and 11, Bradham/Sathianarayanan teach a method of claim 1 and system of claim 10.
Bradham further teaches wherein the set of external data sources comprises one or more source data sources and one or more target data sources, wherein the set of external file storage systems comprises one or more source external file storage systems and one or more target external file storage systems (see Figs. 3-4, para [0021], para [0033], discloses end-to end migration that includes third party systems and  source file systems and target data sources and target file systems for real-time validation of configuration against changes in data design).

Regarding claims 3 and 12, Bradham/Sathianarayanan teach a method of claim 1 and system of claim 10.
Bradham further teaches verifying the set of connection configuration parameters by forming a connection string based on a type of connection, wherein the set of connection configuration parameters comprises at least one of a Uniform Resource Locator (URL) of a database, credentials of the database, a name of the database, a port number for the database, and a type of the database, a path to a file, and a delimiter for the file (see Figs. 3-4, para [0033, 0035], discloses mapping configurations based on a delimiter for a file, comparing data for mappings between specified source file and clinical trial data design); and verifying the column mapping information based on a count of columns on a source connection and a count of columns on a target connection  (see Fig. 4, para [0034, 0036], discloses verifying column mapping configuration information based on count of column data specifying attributes of relationships for mapping between data elements having any quantity of matching properties).

Regarding claims 7 and 16, Bradham/Sathianarayanan teach a method of claim 1 and system of claim 10.
Bradham does not explicitly teach wherein generating the set of clusters further comprises: configuring each of the set of clusters with required execution files; and distributing data from the set of external data sources and the set of external file storage systems among the set of clusters for performing data validation, wherein the data validation comprises: comparing source data with target data in an execution mode; and indicating at least one of a column level mismatch and a row level mismatch.
Sathianarayanan teaches wherein generating the set of clusters further comprises: configuring each of the set of clusters with required execution files (see para [0042], discloses execution of test scenarios); and distributing data from the set of external data sources and the set of external file storage systems among the set of clusters for performing data validation, wherein the data validation comprises: comparing source data with target data in an execution mode (see Fig. 2, para [0062], para [0081], discloses response validator comparing specified input data with target data); and indicating at least one of a column level mismatch and a row level mismatch (see para [0013], para [0058-0059], discloses validation levels in which a framework performs hierarchy of validations in which a ‘Fail’ indicates mismatch of data between received data and expected data).

Regarding claims 8 and 17, Bradham/Sathianarayanan teach a method of claim 1 and system of claim 10.
Bradham does not explicitly teach further comprising generating one or more reports based on the real-time data validation of data, wherein each of the one or more reports comprises data validation details and data mismatch details.
Sathianarayanan teaches generating one or more reports based on the real-time data validation of data, wherein each of the one or more reports comprises data validation details and data mismatch details (see Fig. 1, para [0024], para [0059-0061], discloses generating reports to publish test scenario results for ad-hoc batch testing).

Regarding claims 9 and 18, Bradham/Sathianarayanan teach a method of claim 1 and system of claim 10.
Bradham does not explicitly teach wherein the report comprise the plurality of parameters, and wherein the plurality of parameters comprise a test script name, a connection type, an external source data source, an external target system, an execution start time, an execution end time, and an execution status.
Sathianarayanan teaches wherein the report comprise the plurality of parameters, and wherein the plurality of parameters comprise a test script name, a connection type, an external source data source, an external target system, an execution start time, an execution end time, and an execution status (see Fig. 2,  Fig. 4, para [0081], discloses generating reports that include test data, API information, Test case information, request, and response data).

Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bradham et al. (US 2019/0057137) (hereinafter Bradham) in view of Sathianarayanan et al. (US 2020/0401506) (hereinafter Sathianarayanan) as applied to claims 1 and 10, and in further view of Guttmann (US 2018/0336509) (hereinafter Guttmann).
Regarding claims 4 and 13, Bradham/Sathianarayanan teach a method of claim 1 and system of claim 10.
Bradham/Sathianarayanan does not explicitly teach wherein generating the set of clusters comprises determining a number of clusters and a size of each of the set of clusters that are required for performing data validation using an Al model, wherein the Al model is trained for the external processing infrastructure to determine the number of clusters and the size of each of the set of clusters based on a size of data on the set of external data sources and the set of external file storage systems.
Guttmann teaches wherein generating the set of clusters comprises determining a number of clusters and a size of each of the set of clusters that are required for performing data validation using an Al model (see para [0160], para [0201], discloses determining a number of clusters and size in parameters of machine learning algorithm for sets of data of machine model), wherein the Al model is trained for the external processing infrastructure to determine the number of clusters and the size of each of the set of clusters based on a size of data on the set of external data sources and the set of external file storage systems (see Fig. 9, para [0163],  para [0201], discloses machine learning inference model  determining number of test sets and updated batch size).
Bradham/Sathianarayanan/Guttmann are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bradham/Sathianarayanan to determine size of clusters from disclosure of Guttmann. The motivation to combine these arts is disclosed by Guttmann as “maintain views of items relevant to an environment, device, user, problem, and so forth” (para [0102]) and determining size of clusters is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 5 and 14, Bradham/Sathianarayanan teach a method of claim 1 and system of claim 10.
Bradham/Sathianarayanan does not explicitly teach wherein the Al model is trained for the external processing infrastructure based on a plurality of parameters related to the external processing infrastructure, wherein the plurality of parameters comprises a size of available storage, a size of temporary memory, a speed of Central Processing Unit (CPU), and a number of cores in the CPU.
Guttmann teaches wherein the Al model is trained for the external processing infrastructure based on a plurality of parameters related to the external processing infrastructure, wherein the plurality of parameters comprises a size of available storage, a size of temporary memory, a speed of Central Processing Unit (CPU), and a number of cores in the CPU (see para [0149], para [0201-0202], discloses parameters comprising batch size, number of test samples, number of clusters, momentum, sized of validation  examples, number of training examples, number of cores, size of cache, and memory bus speed).
Bradham/Sathianarayanan/Guttmann are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bradham/Sathianarayanan to determine size of clusters from disclosure of Guttmann. The motivation to combine these arts is disclosed by Guttmann as “maintain views of items relevant to an environment, device, user, problem, and so forth” (para [0102]) and determining size of clusters is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 6 and 15, Bradham/Sathianarayanan teach a method of claim 1 and system of claim 10.
Bradham/Sathianarayanan does not explicitly teach wherein the Al model is re-trained based on inputs from a user, wherein the inputs comprise feedback on the number of clusters and the size of each of the set of clusters.
Guttmann teaches wherein the Al model is re-trained based on inputs from a user, wherein the inputs comprise feedback on the number of clusters and the size of each of the set of clusters (see Fig. 9, para [0158-0159], para [0162-0163], discloses update information related to available processing resources and updated inference models based on user input).
Bradham/Sathianarayanan/Guttmann are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bradham/Sathianarayanan to determine size of clusters from disclosure of Guttmann. The motivation to combine these arts is disclosed by Guttmann as “maintain views of items relevant to an environment, device, user, problem, and so forth” (para [0102]) and determining size of clusters is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Suryawanshi et al. US Publication No. 2021/0216903.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159